                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ARCHER DANIELS MIDLAND COMPANY,

                       Plaintiff,                                         8:17CV429

                                                                    AMENDED
       vs.                                                   SECOND AMENDED ORDER
                                                           SETTING FINAL SCHEDULE FOR
                                                              PROGRESSION OF CASE
SHERMCO INDUSTRIES, INC.,

                       Defendant.


       This matter is before the Court following a telephone conference held with counsel for
the parties regarding Defendant’s Motion for Enlargement of Time (Filing No. 30). Plaintiff
opposes the motion. (Filing No. 35). Upon review of the motion, the Court finds it should be
granted. In accordance with the matters discussed at the telephone conference,

       IT IS ORDERED: Defendant’s Motion for Enlargement of time (Filing No. 30) is
granted, and certain deadlines in the Amended Order Setting Final Schedule for Progression of
Case (Filing No. 27) are amended as follows:

        1.      Motions for Summary Judgment. Motions for summary judgment shall be filed
not later than March 1, 2019. See NECivR 56.1 and NECivR 7.1.

        2.     Discovery Deadlines: Deposition Deadline. All depositions, whether or not
they are intended to be used at trial, shall be completed by February 1, 2019.

        3.      Disclosure of Expert Witnesses.1 Each defendant, counter-defendant, and cross-
defendant shall identify expert witnesses and shall serve expert reports by November 30, 2018.
If necessary to refute the disclosed opinions of an expert witness of an opponent, a plaintiff,
counter-claimant, or cross-claimant may disclose additional expert witnesses not later than
January 4, 2019, provided that the disclosing party then provides all of the information
described in Fed. R. Civ. P. 26(a)(2) and makes the expert witness available for deposition prior
to the date set for completion of depositions. Supplementation of these disclosures, if originally
made prior to these deadlines, shall be made on these deadlines as to any information for which
supplementation is addressed in Fed. R. Civ. P. 26(e). The testimony of the expert at trial shall
be limited to the information disclosed in accordance with this paragraph.




        1
          A treating physician must be identified pursuant to Fed. R. Civ. P. 26(a)(2)(A), but a treating
physician is not deemed to be "retained or specially employed to provide expert testimony in the case" so
as to require a written report under Fed. R. Civ. P. 26(a)(2)(B).
        4. Motions in Limine. Motions in limine challenging the admissibility of expert
testimony at trial under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
(1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993), shall be filed by
March 1, 2019, and accompanied by a request for a hearing if necessary. Failure to timely move
for a hearing may constitute waiver of the request for a hearing.

        5. Motions to Alter Dates. All requests for changes of deadlines or settings established
herein shall be directed to the assigned magistrate judge by appropriate motion, including all
requests for changes of trial dates. Such motions shall not be considered in the absence of a
showing by counsel of due diligence in the timely development of this case for trial and the
recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

       6. The Final Pretrial Conference remains set for June 28, 2019, at 11:00 a.m., before the
undersigned magistrate judge.

      7. The five (5) day jury trial remains set for July 16, 2019, in Omaha, Nebraska, before
the Honorable Laurie Smith Camp, United States District Judge.

        Dated this 1st day of November, 2018.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge




                                                -2-
